The appellee, Julia B. Tanner, filed this suit in one of the district courts of Jefferson county against the appellant, David Tanner, for the purpose of obtaining a decree of divorce from appellant, for the custody and possession of several of their minor children, and for the title and possession of a small tract of land, which she claimed as her own property. The case was tried with a jury, upon special issues, and the verdict was in favor of appellee upon all such issues, and judgment was entered in her favor, from which this appeal was taken. *Page 65 
The cause was submitted in its regular order in this court, and upon going to the record we find that appellant has filed no brief in this court bringing forward any assignment of error relied upon for reversal of the judgment in any particular. We have examined the pleadings of the parties, the verdict and judgment of the court, and find that the verdict and judgment have support in the pleadings, and as there is no fundamental error apparent upon the face of the record, it was the opinion of this court that the judgment should be affirmed; and it has been so ordered.